NUMBER 13-20-00167-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RICHARD URIBE,                                                               Appellant,

                                            v.

BRIAR-RIDGE, LLC,                                                             Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.



                          ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Hinojosa
                          Order Per Curiam

       Appellant, Richard Uribe, filed an affidavit of indigence. Accordingly, we abate

this appeal and remand the cause to the trial court. We issue this order, accompanied

by appellant’s “Affidavit of Indigence,” to the trial court and the court reporter, and all

parties.
       If a contest is timely filed, we ORDER the trial court, within 40 days from the date

of this order, to prepare a written order and written findings of fact and conclusions of law

regarding its indigence determination. We further ORDER the trial court clerk, as soon

as practicable but in no event later than 60 days from the date of this order, to file a

supplemental clerk’s record, containing (1) the contest; (2) the trial court’s order; and (3)

the trial court’s findings of fact and conclusions of law. The court reporter is ORDERED

to prepare and file the reporter’s record of the trial court’s hearing as soon as practicable

but in no event later than 60 days from the date of this order.

       If no contest is filed or a contest is filed untimely, we ORDER the trial court clerk to

file a supplemental clerk’s record containing a certificate that states either no contest or

the contest was filed untimely on or before 60 days from the date of this order.



                                                                  PER CURIAM


Delivered and filed the
30th day of April, 2020.




                                              2